Citation Nr: 0721748	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain with chronic myositis, currently evaluated 
as 50 percent disabling.

2.  Entitlement to service connection for neuropathy of the 
right leg, including as secondary to a service-connected 
disability.

3.  Entitlement to service connection for a right elbow 
disorder, including as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran offered testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2006.  A 
transcript of the hearing is in the claims file.  

The issue of entitlement to an increased disability rating 
for lumbosacral strain with chronic myositis, addressed in 
the REMAND portion of the decision below, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The persuasive evidence demonstrates that there is no 
current neuropathy of the right leg which is either the 
result of a disease or injury incurred in service or is 
proximately due to or the result of the service-connected low 
back disorder.

2.  The persuasive evidence demonstrates that there is no 
current right elbow disorder which is either the result of a 
disease or injury incurred in service or is proximately due 
to or the result of the service-connected low back disorder.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
neuropathy of the right leg.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).

2.  The veteran is not entitled to service connection for a 
right elbow disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in October 2004 following the receipt of the veteran's 
claim at the RO in September 2004.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Adequate opportunities to submit evidence and 
request assistance have been provided.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO sent notice which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in a letter dated in March 2006.  The veteran has not 
indicated that he has any more evidence with respect to these 
claims which are being decided today.  In fact, he testified 
before the undersigned that a doctor whom he could have 
possibly requested medical evidence from had died, and there 
was no other relevant source of information regarding the 
claims for service connection.  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

The Board also notes that, consistent with the duty to assist 
set forth at 38 U.S.C.A. § 5103A(d), the veteran was afforded 
a VA examination in order to determine the likelihood of 
whether there was a right elbow disorder or right leg 
neuropathy that was related to service.  No additional 
examination is necessary.  

The veteran avers that he has neuropathy of the right lower 
extremity and a right elbow disorder secondary to service-
connected lumbosacral strain with chronic myositis.  He urges 
that the back disorder has caused neuropathy in the leg, and 
that repeated falls due to the back have caused him to hurt 
and overuse his right elbow.  The RO denied these claims in 
the rating decision on appeal.  

Factual Background

Service medical records show substantial treatment for a low 
back injury incurred while the veteran was moving heavy 
barrels in 1953.  There was no indication of neuropathy of 
the right leg or a right elbow injury or disorder.  His 
separation physical examination report dated in February 1954 
was negative as to pathology of the lower extremities or the 
right elbow.  

Following service, VA examination report dated in March 1959 
reflects a diagnosis of myositis, chronic, lumbar spinal; 
lumbosacral and right sacro-iliac signs are positive; 
bilateral 1st degree pes planus; and spina bifida, 3rd lumbar 
vertebrae.  VA examination report dated in January 1964 
reflects a diagnosis of residuals of lumbosacral strain, with 
myositis, chronic.  When the back was examined, there was 
tenderness in the right border area of the sacrum but no 
complaints of or objective finding of right leg neuropathy.  

VA examination of the joints conducted in September 2001 
reflects the veteran's complaints of low back pain.  There 
was no finding of neuropathy of the right lower leg nor a 
right elbow disorder.  It was noted that the veteran used a 
cane when he walked.  The report reflects that there were no 
neurological abnormalities.  The diagnosis was chronic lumbar 
sprain.  

VA treatment records dated from 2001 through 2004 show that 
in November 2001 the musculoskeletal system was reviewed and 
there was no degenerative joint disease, weakness or 
deformity.  The extremities had full range of motion, there 
was good pedal edema, no cyanosis, and good strength in all 
extremities.  Neurologically, he was alert and oriented, and 
deep tendon reflexes were equal bilaterally.  Sensory was 
intact to light touch in the upper and lower extremities.  
Private medical records reflect that the veteran slipped and 
injured his right ankle in June 2002.  He also sought private 
treatment for the right ankle in June 2002, after reporting 
being struck by a board in that ankle.  These records also 
show treatment and management of diabetes.   

The veteran was afforded an orthopedic examination in 
September 2004 which focused on the low back.  The veteran 
reported sharp pain occasionally radiating into the buttocks.  
He reported that he fell occasionally due to back pain.  
Neurological examination showed normal deep tendon reflexes, 
normal straight leg raise and motor strength of 5/5.  Sensory 
examination revealed no abnormalities.  The diagnosis was 
chronic lumbar sprain and L5-S1 degenerative joint disease.  

In a statement dated in October 2004, K. J. K., M.D., 
reported that the veteran was experiencing increased low back 
pain causing his ability to ambulate to be markedly 
diminished.  The examiner noted that the veteran was now 
experiencing severe pain in the foot when he would ride his 
stationary bike one mile, where he used to ride five miles.  
Dr. K. noted the veteran was now using a cane for ambulation 
due to weakness in the right leg and especially in the 
peroneal distribution that affected the veteran's ability to 
raise his right foot.  Dr. K. stated that the veteran was 
developing foot drop causing him to be susceptible to 
tripping and falling.  The doctor reported several recent 
falls causing injury to the right upper arm, making it even 
more difficult to ambulate as that was the arm he used the 
cane with.  The veteran also reportedly had increased 
numbness in the lower extremity as well and the ability to 
perform activities of daily living was markedly diminished.  

The veteran was afforded a VA orthopedic examination for the 
right elbow and neuropathy of the right leg in March 2005.  
The VA examiner reviewed the claims folder and examined the 
veteran.  The veteran reported to the examiner that he was 
going out of the house to get the mail when he slipped and 
fell and injured the right elbow.  He told the examiner that 
he never sought medical attention for the right elbow.  Since 
fall, he reportedly had pain in the elbow and he had been 
unable to hold a cane in his right hand.  On peripheral 
nerves evaluation, the veteran denied tingling, numbness of 
the lower extremities, or any pain of neuropathic origin.  
There was no motor weakness.  He was not taking any treatment 
for peripheral nerves.  The diagnosis was no peripheral 
neuropathy.  The physician opined that the veteran's right 
elbow condition was not associated with his low back, and 
that currently the veteran did not have lower extremity 
neuropathy.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for certain chronic diseases, including 
arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).


Analysis

Although the veteran had low back pain in service, there was 
no chronic right elbow disorder or neuropathy of the right 
lower extremity diagnosed in service.  Nor is there 
neuropathy of the right lower extremity currently present, 
according to the diagnosis on the most recent VA orthopedic 
examination.  As far as his period of time in service, while 
the veteran certainly did receive treatment for the low back 
following his injury in 1953, there was unequivocally no 
finding related to either the right elbow or right leg.  VA 
orthopedic examination in March 1959 revealed only pes planus 
and low back problems.  VA examination in January 1964 was 
similarly negative as to the right elbow or neuropathy of the 
right leg.  Primarily, the veteran has claimed right elbow 
pain and neuropathy in the right lower extremity productive 
of pain and limitations.  There is no confirmation of a 
disorder in the VA examinations, nor is there an actual 
diagnosis in VA treatment records.  While Dr. K. discussed 
the right elbow and the right lower extremity in his letter, 
there were no actual diagnosis rendered by the physician.  
Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for chronic 
pain must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

The veteran argues that right elbow and right leg disorders 
are a result of his service-connected low back disorder.  
However, as the aforementioned review of the record 
demonstrates, the overwhelming weight of the persuasive, 
competent evidence provides no support for his theory, and 
the claim must be denied.  

While the veteran believes he has neuropathy of the right leg 
and a right elbow disorder secondary to his service-connected 
low back disorder, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Dr. K. noted in October 2004 that 
the veteran was using a cane due to weakness in the right 
leg; however, the follow-up VA examination in March 2005 
found no right lower extremity neuropathy based on a 
documented neurological evaluation.  Moreover, although Dr. 
K. noted right 'arm' injury in October 2004, the VA physician 
specifically concluded that there was no right 'elbow' 
condition associated with the low back condition.  The VA 
examiner accepted the veteran's self-reported history, 
reviewed the claims folder, examined the veteran, and 
nonetheless concluded that there was no right elbow disorder 
due to the low back.  The Board finds the VA physician's 
statement in 2005, based on contemporaneous examination and a 
review of the record, to be more persuasive as to whether 
there is a relationship between any right elbow or leg 
disorder and service or service-connected disability.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  VA finds the examiner's March 2005 opinion to be 
compelling and persuasive evidence against the claim because 
it was based on a documented review of the entire claims 
folder and because it specifically addressed the critical 
question in these claims.  

The Board has reached this decision based on a careful review 
of the entire evidence of record, with more significant 
weight being accorded to the opinion provided by the 
aforementioned VA physician after weighing all of the 
probative evidence.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims for service connection.


ORDER

Service connection for a neuropathy of the right leg is 
denied.

Service connection for a right elbow disorder is denied.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.  

The veteran testified that his service-connected low back 
disorder had become more painful and functionally limiting 
since the last VA examination for that disorder in September 
2004.  The veteran described worsening low back pain and a 
significantly decreased ability to ride his stationary 
bicycle from five miles to no more than one mile per day.  
The April 2005 rating action determined that the 
thoracolumbar spine impairment was equivalent to impairment 
indicative of favorable ankylosis or the thoracolumbar spine, 
with an additional 10 percent merited due to functional 
impairment caused by pain.  Considering his complaints, and 
considering that the veteran is seeking ratings in excess of 
50 percent for his low back disorder, the Board is of the 
opinion that additional examination is warranted prior to 
Board review.  Additional medical information would be 
helpful in determining whether he meets the criteria for 
higher ratings for his low back disorder.  Moreover, he 
testified that he saw his private physician for treatment of 
the back within a week of the hearing, and records of that 
meeting are not in the claims folder.  

The veteran also testified that he retired from his job due 
to his low back problem.  When questioned, the veteran noted 
that he had diabetes but was not on insulin.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA who treated the veteran for 
lumbosacral strain with chronic myositis 
since September 2004.  Of particular 
interest are treatment records from Kevin 
J. Kollman, M.D., should be requested 
regarding the low back disorder.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Once the foregoing development has 
been accomplished, and the available 
medical records have been associated with 
the claims file, the RO should schedule 
the veteran for a VA examination of his 
lumbosacral strain with chronic myositis.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the physician prior to the requested 
examination.  The physician should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  A rationale for any opinion 
expressed should be provided.  The 
examiner should identify and describe in 
detail all residuals attributable to the  
lumbosacral strain with chronic myositis.  
The physician should conduct range of 
motion testing of the lumbar spine.  It 
should be indicated whether any 
limitation of motion approximates either 
favorable or unfavorable ankylosis of the 
thoracolumbar spine.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner is to indicate 
whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare- ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record as regards the claim for an 
increased rating for the low back.  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


